In a proceeding to review a determination of the board of appeals of the city of Long Beach, order annulling denial of an application for approval of erection of an electric distribution substation in a business use zone, where such use is contemplated in the zoning ordinance, and directing that the application be granted unanimously affirmed, with $10 costs and disbursements. In the light of the other uses freely permitted in the business use district and the adjacency of a garage and the absence of any proof showing an injurious effect by virtue of the slight hum from the transformer, the denial by the board of its approval in accordance with the zoning ordinance was unwarranted. (Matter of Long Is. Lighting Co. v. Griffin, 272 App. Div. 551.) The ordinance contemplates the úse, and this is not an application for a variance based- on unnecessary hardship and practical difficulty. (Cf. Matter of Heed v. Board of Standards é Appeals, 255 N. Y. 126; Matter of Long Is. Lighting Co. v. Incorporated Vil. of East Bockaway, 279 App. Div. 926, 927.) Present — Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ.